Citation Nr: 1312693	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  09-43 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, which, respectively, denied the Veteran's claims of service connection for bilateral hearing loss and tinnitus. 

The Veteran presented testimony at an April 2012 Videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.  

In May 2012, the Veteran's submitted medical evidence directly to the Board.  It was accompanied by a waiver of initial RO consideration.  38 C.F.R. § 20.1304(c) (2012). 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim. A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss and tinnitus as a result of acoustic trauma which he suffered as a result of service.   

The Veteran's February 1965 service entrance examination revealed a pre-existing bilateral sensorineural hearing loss.  The results of audiology testing were:
HERTZ
500
1000
2000
3000
4000
RIGHT
5
0
5
10
50
LEFT
5
5
0
5
65

The March 1968 service enlistment examination also revealed pre-existing bilateral defective hearing.  The results of audiology testing were:
HERTZ
500
1000
2000
3000
4000
RIGHT
15
0
0
20
50
LEFT
5
5
0
5
50

The March 1970 separation examination only contains a whisper hearing test which was noted to be normal.

In a May 2008 VA audiological examination report pure tone thresholds, in decibels, were as follows:
HERTZ
500
1000
2000
3000
4000
RIGHT
15
35
60
70
90
LEFT
20
45
65
85
95

Average pure tone thresholds, in decibels (dB), were 64 dB for the right ear and 73 dB for the left ear.  Speech audiometry revealed 84 percent speech discrimination in the right ear and 80 percent in the left ear.  He also reported constant tinnitus which began in 1973.  He was exposed to helicopter noise while stationed in Vietnam.  He also reported being a fireman for years and being exposed to noise from sirens.  

Review of his service records revealed a pre-existing hearing loss on his pre-enlistment examination in 1965 and enlistment examination in 1968.  No formal audiometric examination was performed on separation in 1970.  No complaints of tinnitus were found in the service medical records.  The examiner noted that since a formal examination was not performed at separation from active service, an opinion regarding a hearing threshold shift while on active duty cannot be formed without resorting to mere speculation.  

Since there were no documented complaints of tinnitus in his medical records and since the subjective onset of tinnitus began subsequent to military service, it was the opinion of the examiner that the Veteran's tinnitus was less likely than not related to military service.  

Subsequent to the April 2012 Videoconference; the Board received a May 2012 letter from Judith A. Caudle, Au.D. Denton Hearing Health Care, 3304 Colorado Suite 204, Denton, Texas 76210.  Dr. Caudle noted that the Veteran had been seen in April 2012 for an audiometric assessment which revealed borderline to profound high sensorineural bilateral hearing loss.  The Veteran reported serving in the U.S. Army from 1968 to 1970 in Vietnam.  He reported exposure to excessive noise from helicopters suffering temporary hearing threshold shifts and tinnitus.  He has been denied service connection for bilateral hearing loss and tinnitus.  

Dr. Caudle noted that a review of his service records reveal that he had a high frequency hearing loss in both ears upon entry to service.  However testing at separation from service consisted only of a whisper test or spoken word test. These tests were inherently insensitive to the high frequency area of hearing which was most affected by noise exposure.  Based on the Veteran's history and examination finding, "I feel it is at least as likely as not that his current hearing loss and bilateral tinnitus was caused by or contributed to by noise exposure experienced during his military service."

The Board notes that this letter was submitted with waiver of RO consideration.  
However based on the inadequate May 2008 VA examiner's opinion and Dr. Caudle's opinion indicating that the Veteran's bilateral hearing loss and tinnitus may be related to service, the Board concludes that an additional VA examination and opinion should be obtained. 

Accordingly, this case is REMANDED for the following actions:

1.  The Veteran should be contacted and requested to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment for any hearing loss disorder and tinnitus, including Judith A. Caudle, Au.D. Denton Hearing Health Care, 3304 Colorado Suite 204, Denton, Texas 76210.

The AMC/RO must include the correct authorization and release forms to allow for the procurement of such records and should obtain them.  All attempts to obtain these records should be documented in the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  Any indicated tests, if any, should be performed.  Afterwards please address the following questions:

a) Is it "at least as likely as not" (50 percent or greater probability) that the Veteran's bilateral defective hearing, which was noted upon entry into active duty, permanently increased in severity during such service? 

b) If the answer to the above question is "Yes," was the increase in severity "clearly and unmistakably" (obviously or manifestly) due to the natural progress of the disease? 

c) If the answer to the above question is "no," was the Veteran's current hearing loss and/or tinnitus etiologically related to an event, injury, or disease in service, to include as a result of exposure to loud noises therein.  

The claims file should be made available to the examiner in conjunction with the examination and a complete rationale should be provided for any opinion expressed.  The "etiology" of the condition must be stated.  The significance of delayed onset of hearing loss/tinnitus and the etiology of the Veteran's hearing loss/tinnitus must be explained, in the context of a pre-existing hearing condition, in-service noise exposure claimed to have aggravated the pre-existing condition, in-service noise exposure claimed to have been more severe than post-service noise exposure.  In addition, if hearing loss is found to be due to another cause, such as advancing age, the examiner should address how hearing loss due to noise exposure can be clinically differentiated from hearing loss due to such other causes.  In short, the cause of the Veteran's hearing loss/tinnitus must be explicitly set forth in detail.  All relevant evidence must be considered, including Dr. Caudle's examination and her May 2012 medical opinion, the May 2008 VA examination, any medical treatment records received subsequent to this remand, indicating that the Veteran's bilateral hearing loss and tinnitus are related to in-service noise exposure, and the Veteran's testimony that he began perceiving diminished hearing acuity/tinnitus during service.

A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

For purposes of providing the requested opinions, the examiner is to assume, based on the Board's factual finding, that the Veteran did experience acoustic trauma in service.  In that regard, the Board finds that the Veteran was exposed to loud noises in service from helicopters. 

3.  Readjudicate the issues of the Veteran's entitlement to service connection for a bilateral hearing loss and tinnitus.  If the benefits sought on appeal continue to be denied, the Veteran and his representative should be furnished a supplemental statement of the case, including a review of all evidence not previously considered, and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further review.

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).



